Case 1:15-cv-07433-LAP Document 1218-38 Filed 07/15/21 Page 1 of 8


                   McCAWLEY DECLARATION




                 EXHIBIT 17
              (Filed Under Seal)
         Case 1:15-cv-07433-LAP Document 1218-38 Filed 07/15/21 Page 2 of 8



                                                    JN THE CIRCUIT COURT OF THE I 7th
                                                    JUDICIAL CIRCUIT IN AND FOR
                                                    BROWARD COUNTY, FLORIDA

                                                    CIVIL DIVISION

BRADLEY J. EDWARDS, and                             CASE NO. CACE 15-000072
PAUL G. CASSELL,

        Plaintiffs,

v.

ALAN DERSHOWITZ,

        Defendant.



      SEALED, UNREDACTED SUPPLEMENTAL MOTION TO STRIKE AND FOR
                             SANCTIONS

        Non-Party Virginia Giuffre, by and through undersigned counsel, hereby moves for this

Court to enter sanctions against Defendant, Alan M. Dershowitz as a result of his wi ll ful defiance

of this Court 's Order.

                                          INTRODUCTION

        Despite this Court's December 18, 20 I 5, Order, attached as Exhibit A to Sigrid S.

McCawley's Affidavit (hereinafter "McCawley Affidavit"), and despite this Court' s admonition to

Defendant to cease revealing confidential settlement negotiations tit at tit is Court found to be

confidential and placed under seal, Dershowitz intentionally defied this Court's Order and

revealed confidential settlement discussions. On January 13, 2016, Dershowitz gave testimony

purporting to describe the confidential settlement negotiations with Non-Party Virginia Giuffre's

counsel Sigrid Mccawley. Mr. Dershowitz made thi s testimony willfu lly, in bad faith, in

deli berate disregard of this Court's Order, and with gross indifference to thi s Court 's authority.

This Court must enter sanctions against Mr. Dershowitz fo r these serious transgressions pursuant
         Case 1:15-cv-07433-LAP Document 1218-38 Filed 07/15/21 Page 3 of 8



to Fla. R. Civ. P. 1.380, in order to protect the integrity of this proceeding. See Mercer v. Raine,

443 So. 2d 944, 946 (Fla. 1983) ("A deliberate and contumacious disregard of the court's authority

will justify application of this severest of sanctions, as will bad faith, willful disregard or gross

indifference to an order of the court, or conduct which evinces deliberate callousness ... ").


                                           BACKGROUND

       As the Com1 is aware from Virginia Giuffre's first Motion for Sanctions (Exhibit B to

McCawley Affidavit), Alan Dershowitz intentionally and wrongfully submitted a mi sleading

affidavit to this Court, knowing that Non-Party Virginia Giuffre had a standing objection to the

public disclosure of confidential settlement discussions. Without allowing the Com1 to make a

ruling on privilege, he wagered that the consequences from this Court for his deliberate violation

of the settlement privilege would not be harsh enough to offset the benefit he received by feed ing

fa lse information to the press. On December 18, 2015, this Court granted Non-Party Boies,

Schiller & Flexner's Emergency Motion to Seal the Affidavit, finding that the discussions were

confidential settlement negotiations.

       THE COURT: I agree with you. I think they're confidential settlement discussions.
       I'm going to grant the Motion to Seal.

       MS. MCCAWLEY: Thank you, Your Honor.

       MR. SAFRA: Well, Your Honor --

       THE COURT: Over the strong objection of the Defendant.

       MR. SAFRA: Can I, for the record --

       MS. MCCAWLEY: Thank you.

       MR. SAFRA: -- at least also reserve that for the relief that needs to be shown irreparable
       harm, death, or manifest injury, and it's our position that that hasn't been shown in the
       requested relief.

       THE COURT: You don't think confidential settlement agreements should be sealed?
       I know you don't think they are confidential settlement agreements --

                                                   2
         Case 1:15-cv-07433-LAP Document 1218-38 Filed 07/15/21 Page 4 of 8




        MR. SAFRA: Well --

        THE COURT: -- but if they are, which I've made that finding, you don't think they
        should be sealed?

        MR. SAFRA: Well, you're making the finding that they were confidential settlement --

        THE COURT: I am.

        MR. SAFRA: For clarity, the Motion in Limine, when that gets scheduled, is your finding
        that it's a settlement communication --

        THE COURT: I'll listen to any argument anyone has on any issue. We're not doing that
        today.

See Exhibit C to Mccawley Affidavit, December 18, 2015 , Emergency Motion to Seal Hr. Tr. at

23: 11-25 :8 (emphasis added).

        Furthermore, this Court admonished Mr. Dershowitz to stop revealing the confidential

settlement negations going forward:

        MS. MCCAWLEY: Your Honor, ifthe intent here is to continue to spew the confidential
        settlement negotiations and have Mr. Dershowitz go to New York or other locations to say
        these things again, I would object to that. I think this Court needs to be very stern in its
        response that these are not appropriate to be disclosed.

        THE COURT: Well, I think he is aware of that.

        MR. SAFRA: I'm aware, and I will convey to my client. ..

See Exhibit C to McCawley Affidavit, December 18, 2015, Emergency Motion to Seal Hr. Tr. at

25:23-26:9 (emphasis added).

        Despite this Court's December 18, 2015, Order and admonition to cease this exact

behavior, Mr. Dershowitz, again, willfully disclosed confidential, alleged settlement negotiations

in a brazen and self-serving attempt to discredit one of his accusers during the continuation of his

deposition in this case:

       Q. And the lawyers generically, he's talking about the lawyers who believe Virginia
       Roberts?



                                                  3
         Case 1:15-cv-07433-LAP Document 1218-38 Filed 07/15/21 Page 5 of 8



        A. No. The lawyers who pretend to believe Virginia Roberts. None of us think you believe
        her. Nobody I know thinks you believe her.

        Q. Nobody you know thinks --
        A. That's right.

        Q. Any of the people you described yesterday, which is now inclusive of Brad Edwards,
        Paul Cassell, Jack Scarola, Sigrid McCawley and David Boies, believe Virginia Roberts;
        that's your testimony?

        A. That's right, and Sigrid Mccawley told me that.

       MS. McCAWLEY: I'm sorry, I'm going to object. This again -- so I have no idea what
       context, or if you're referring to a context where we were having settlement discussions,
       that violates the seal order that's already in place. There's a motion for sanctions pending.
       We will be supplementing with this. You know, how many times do we have to go over
       this, Alan? It's not appropriate. First of all, you're misrepresenting things. And I'll state for
       the record, I did not say that. ..

        ***
       MS.MCCAWLEY: I'm denying the allegation that you just made on the record. I'm
       making my record that you are not entitled to discuss anything that deals with confidential
       settlement discussions. Misrepresenting those is a violation of that, and I'll go back to the
       Judge and get another order ifI need to.

       ***
       SPECIAL MASTER POZZUOLI: Give me a second. I'll grant the Motion to Strike from
       "and" all the way to the end.

See Exhibit D to McCawley Affidavit, January 13, 2016, Alan Dershowitz Depo. Tr. at 793: 15-20;

794: 13-1 9; 796: 16-18. Mr. Dershowitz blatantly defied this Court's Order and manufactured

testimony, all in attempt to prejudice this Court against Virginia Giuffre and generate a new press

release. This time, however, he did so in contravention of this Court's Order. The Court cannot

condone such willful misconduct.




                                                   4
         Case 1:15-cv-07433-LAP Document 1218-38 Filed 07/15/21 Page 6 of 8



        A. DERSHOWITZ'S WILLFUL VIOLATION OF THIS COURT'S ORDER
           REQUIRES SANCTIONS

        "A deliberate and contumacious disregard of the court's authority will justify application of

this severest of sanctions, as will bad faith, willful disregard or gross indifference to an order of

the court, or conduct which evinces deliberate callousness." Mercer v. Raine, 443 So. 2d 944, 946

(Fla. 1983) (citations omitted) (Florida Supreme Court approving the sanction of default for

discovery violations). " Where a party willfully and flagrantly refuses to comply with the trial

court's order, a trial judge has the discretion to impose appropriate sanctions." Cape Cave Corp.

v. Charlotte Asphalt, Inc., 384 So. 2d 1300, 1301 (2d DCA 1980). See also Paranzino v. Barnett

Bank of S. Florida, NA., 690 So.2d 725, 729 (Fla. 4the DCA 1997) cause dismissed, (Fla. June 2,

1997) (sanctioning a party for making public discussions that took place during mediation by

striking its pleadings and dismissing the case with prejudice: " If the trial court were to al low this

wi llful and deliberate conduct to go unchecked, continued behavior in this vein could have a

chilling effect upon the mediation process.").

        Mr. Dershowitz willfully and deliberately defied this Court ' s order, and because of that, it

is well within this Court's province to award severe sanctions against him. Mr. Dershowitz's

deliberate and willful behavior is sufficient under the contro lling precedent for this Court to strike

his pleadings in this case. Mercer v. Raine, 443 So. 2d at 946. At a minimum, the Court should

sanction Mr. Dershowitz by requiring him to pay Ms. Giuffre's attorneys' fees relating to sealing

Mr. Dershowitz's affidavit and the subsequent work and motion practice related to his continuing

violations of thi s Court's Order. See, e.g., Moakley v. Smallwood, 826 So.2d 221, 226 (Fla. 2002);

Dean Witter Reynolds, Inc. v. Hammock, 489 So. 2d 761, 766 (Fla. 1st DCA 1986) (upholding

award of attorney' s fees for violation of a di scovery order); Raco Tobacco (USA), Inc. v. Florida

Div. ofAlcoholic Beverages, 934 So. 2d 479, 481 (3d DCA 2004) (award of attorneys' fees

appropriate for failure to obey a court order concerning discovery).

                                                   5
        Case 1:15-cv-07433-LAP Document 1218-38 Filed 07/15/21 Page 7 of 8



       Now, for the second time, Mr. Dershowitz has demonstrated that he is willing to reveal -

and misrepresent - confidential information in his effort to win his battle in the court of public

opinion. This time, he did so in deliberate and brazen defiance of this Court's authority. The

Court should not permit such impermissible tactics to continue.

                                          CONCLUSION

       WHEREFORE, Non-Party Virginia Giuffre respectfully requests that this Court grant her

Motion to Strike and For Sanctions and award attorney' s fees and costs relating to Mr.

Dershowitz's revelation of confidential information in violation of this Court's Order.


Dated: January 28, 2016

                                                   Respectfully submitted,

                                                   Borns, SCHILLER & FLEXNER LLP
                                                   Sigrid S. Mccawley, Esq.
                                                   smccawley(a),bsfllp.com
                                                   Florida Bar No. 129305
                                                   40 l East Las Olas Boulevard, Suite 1200
                                                   Fort Lauderdale, Florida 33301
                                                   Telephone: (954) 356-0011
                                                   Facsimile: (954) 356-0022
                                                   ftleserve@ bsfllp.com

                                                By:/s/S igrid S. Mccawley
                                                     Sigrid S. McCawley, Esq.

                                                   Attorney for Non-Party Virginia Giuffre




                                                  6
        Case 1:15-cv-07433-LAP Document 1218-38 Filed 07/15/21 Page 8 of 8




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 28, 2016, a true and correct copy of the foregoing

was served by Electronic Mail to the individuals identified below.




                                                 By: l s/Sigrid S. McCawley
                                                      Sigrid S. Mccawley


Thomas E. Scott                                  Jack Scarola
Thomas. scott@,csklegal.com                      SEARCY DENNEY SCAROLA BARNHART
Steven R. Safra                                  & SHIPLEY, P.A.
Steven.safra@csklegal.com                        JSX@searcvlaw.com
COLE, SCOTT & KISSANE, P.A.                      2139 Palm Beach Lakes Blvd.
9150 S. Dadeland Blvd., Suite 1400               West Palm Beach, FL 33409-6601
Miami, Florida 33156
Renee.nail@csklegal.com                         Attorney for Plaintiffs
Shellv.zambo(a),csklegal.com


Richard A. Simpson
rsimpson@wileyrein.com
Mary E. Borja
mborja(ci)wileyrein.com
Ashley E. Eiler
aei ler@ wileyrein.com
Nicole Richardson
mi chardson@wilevrein.com
WILEY REIN, LLP
1776 K Street NW
Washington, D.C. 20006

Counsel.for Defendant Alan Dershowitz




                                                7
